Citation Nr: 0939577	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-24 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
bilateral eye condition, to include chalazion of the right 
eye.  

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from March 1951 to 
March 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2005 and August 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  In June 2005, the RO 
denied claims for service connection for a bilateral eye 
condition, to include chalazion of the right eye, and 
bilateral hearing loss.  In August 2006, the RO denied a 
claim of entitlement to service connection for a neck 
disorder.  In July 2007, the Veteran was afforded a hearing 
before the undersigned Veterans Law Judge.  The case was 
remanded for additional development in September 2007.

In May 2007, the Veteran submitted a claim for service 
connection for tinnitus and residuals of a head injury, 
including seizures.  These claims are referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

In his Substantive Appeal received in April 2009, the Veteran 
indicated that he wants a hearing before a member of the 
Board at the RO.  Consequently, the Board finds that it has 
no alternative but to remand this matter so that the Veteran 
can be provided with his requested hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Arrangements should be made in order to 
provide the Veteran with a hearing before 
a member of the Board at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 


